

Exhibit 10.9







EXCLUSIVE  OPTION  AGREEMENT


AMONG


Baoji Jinqiu Printing & Packaging Co.,Ltd.


AND


Fufeng Jinqiu Printing & Packaging Co., Ltd.
The Shareholders Of Fufeng Jinqiu
Printing & Packaging Co., Ltd.


(Unofficial Translation)








April 22, 2010
CHINA
 
 


EXCLUSIVE  OPTION  AGREEMENT


This Exclusive Option Agreement (the“Agreement”) is entered into as of
 
 
1

--------------------------------------------------------------------------------

 
 
April 22 , 2010 between the fillowing parties.
 
Party A: Baoji Jinqiu Printing & Packaging Co.,Ltd.
 
Registered Address: Baoji City Fufeng County, Shangsong Dong Street, Chang Qu,
Xi Yi Lou
 
Legal Representative: Yongming Feng
 
Party B:
 
Yongming Feng
610324195503034012
Jinhao Zhang
610403198908013014
Jingfeng Chen
610403198706010552
Xining Chen
610431196501260626
Zhichao Zhai
610324194212232014
Deping Li
610324195306284039
Maicheng Liu
610324196508010532
Ronghui Xu
610403198007060016
Penghui Feng
610324198602064077
Yongning Zhang
610303197607134218

 
Party C:  Fufeng Jinqiu Printing & Packaging Co., Ltd.
 
Registered Address: Baoji City Fufeng County, Shangsong Village
 
Legal Representative: Yongming Feng
 
In this Agreement, Party A, Party B and Party C are called collectively as the
“Parties” and each of them is called as the “Party”.
 
WHEREAS:
 
1. Party A and Party C are both companies with limited liabilities incorporated
under the Company Law of the People`s Republic of China (the” PRC”)
 
2.  As of the date of this Agreement Party B are shareholders of Party C and
collectively legally hold all of the equity interest of Party C. Under this
Agreement, Party B, The  10  Persons including Yongming Feng     , have acted
collectively as one part to this Agreement.
 
The Parties through mutual negotiations hereby enter into this Agreement
according to the following terms and conditions:
 
1. THE GRANT AND EXERCISE OF PURCHASE OPTION
 
1.1 Grant:
 
Party B hereby grant Party A an irrevocable exclusive purchase option. Party A
has right to purchase all or part of the shares of Party C currently owned by
Party B, or to purchase all or part of the assets of Party C in each case in
accordance with Article 1.3 of this contract. This purchase option is
irrevocable and shall be exercised only by Party A (or the qualified persons
appointed by Party A). The term “person” used herein shall include any entity,
corporation, partnership, join venture and noncorporate organizationgs.
 
1.2 Exercise Procedures:
 
Party A shall notify Party B in writing prior to exercising its option (the
“Option Notice” hereinafter).
 
The next day upon receipt of the Option Notice, Party B and C, together with
Party A  (or the qualified person appointed by Party A), shall promptly compile
a whole set of documents (the “Transfer Documents”) to be submitted to the
government bodies for approving the shares or assets transfer in connection with
the Option exercise so that the shares or assets transfer can be transferred, in
whole or in part.
 
Upon the copmletion of the compilation of all the Transfer Documents and the
Transfer Documents being confirmed by Party A, Party B and Party C shall
promptly and unconditionally obtain, together with Party A (or the qualified
person appointed by Party A), all approvals, permissions, registrations,
documents and other necessary approvals to effectuate the transfer of the shares
and remaining assets of Party C in connection with the Option exercise.
 
1.3 Exercise Condition: Party A may immediately exercise the option of acquiring
the equity interests in or remaining assets of Party C whenever Party A
considers it necessary to acquire Party C and it is doable in accordance with
PRC laws and regulations.
 
 
2

--------------------------------------------------------------------------------

 
 
2. PRICE OF ACQUISITION
 
Party A and Party B shall enter into relevant shares purchase agreements  on the
price of acquisition not exceeding US$100 on exercise of the option.
 
Party A has the discretion to decide the time and arrangement of the
acquisition, provided that the acquisition will not violate any PRC laws or
regulations then in effect.
 
3. REPRESENTATIONS AND WARRANTIES
 
3.1   Each party hereto represents to the other parties that: (1) it has all the
necessary rights, powers and anthorizations to enter into this Agreement and
perform its duties and obligations hereunder; and (2)the exercise and
performance of this Agreement shall not violate any significant contract or
agreement to which it is a party or by which it or its assets are bounded.
 
3.2   Party B hereto represents to Party A that: (1) It is legally registered
shareholder of Party C and has paid Party C the full amount of  Party C`s
registered capital required under the PRC laws, (2) except Share Pledge
Agreement, Party B has not mortgaged or pledge his shares of Party C, nor has
granted any security interest or borrow against his shares of  Party C in any
form; and (3) Party B has not sold or will not sell to any third party its
equity interests in Party C.
 
3.3   Party C hereto represents to Party A that: (1) it is a limited liability
company duly registered and validly existing under the PRC laws; and (2) its
business operations are in compliance with applicable laws of the PRC in all
material aspects.
 
4.  COVENANTS
 
The Parties further agree as follow:
 
4.1 Before Party A has acquired all the equity/assets of Party C by exercising
the purchase option provided hereunder, Party C shall not:
 
4.1.1 sell, assign, mortgage or otherwise dispose of, or create any encumbrance
on, any of its assets, operations or any legal or beneficiary interests with
respect to its revenues (unless such sale, assignment,   mortgate, disposal or
encumbrance is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing);
 
4.1.2 enter into any transaction which may materially affect its assets,
liability, operation, shareholder`s equity or other legal rights (unless such
transaction is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing); and
 
4.1.3 distribute any dividend to its shareholders in any manner.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2 Before Party A has acquired all the equity/assets of Party C by exercising
the purchase option provided hereunder. Party B and/or Party C shall not
individually or collectively:
 
4.2.1  supplement, alter or amend the articles of association of Party C in any
manner to the extent that such supplement, alteration or amendment may have a
material effect on Party C’s assets, liability, operation, shareholder`s equity
or other legal rights;
 
4.2.2  cause Party C to enter into any transaction to the extent such
transaction may have a material effect on Party C’s assets, liability,
operation, shareholder`s equity or other legal rights ((unless such transaction
is relating to Party C’s daily operation or has been disclosed to and agreed
upon by Party A in writing); and
 
4.3  Party B shall entrust Party A to manage Party C in accordance with
Entrusted Management Agreement.
 
5.  ASSIGNMENT OF AGREEMENT
 
5.1 Party B and Party C shall not transfer their rights and obligations under
this Agreement to any third party without the prior written consent of Party A.
 
5.2 Each of Party B and Party C hereby agrees that Party A shall have the right
to transfer all of its rights and obligations under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Party C by Party A, and no any further consent from
Party B and Party C will be required.
 
6.  CONFIDENTIALITY
 
The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevent materials, but the following circumstances shall be
excluded:
 
a.  The materials is know by the public (except for any materials disclosed to
the public by the Party who receives such materials) or the materials is already
know by the disclosing Party or acquired by the disclosing Party from a third
party lawfully in possession thereof with no obligation of confidentiality.
 
b.  The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or
 
c.  The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreemen, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of confidential materials by an employee of any Party
shall be deemed disclosure of such materials by such Party, and such Party shall
be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.
 
7. BREACH OF CONTRACT
 
Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.
 
 
4

--------------------------------------------------------------------------------

 
 
8.1 APPLICABLE LAW AND DISPUTE RESOLUTION
 
8.1 Applicable Law
 
The execution, validaty, interpretation and performance of this Agreement and
the the disputes resolution under this Agreement shall be governed by the laws
of PRC.
 
8.2 Dispute Resolution
 
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation .In case no
settlement can be reached through consultation wihtin thirty(30) days after such
dispute is raised, each party shall have the rights to submit such matter to
China International Economic and Trade Arbitration Commission (the”CIETAC”) in
Beijing in accordance with its rules. The arbitration shall take place in
Beijing. The arbitation award shall be final, conclusive and binding upon both
parties.
 
9.  EFFECTIVENESS AND TERMINATION
 
9.1 This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.
 
9.2 This Agreement may not be terminated without the unanimous consent of all
the Parties except that Party A may, be giving a thirty(30) days prior notice to
the other Parties hereto, terminate this Agreement.
 
10.  MISCELLANEOUS
 
10.1 Amendment, Modification and Supplement
 
Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.
 
10.2 Entire Agreement
 
The Parties acknowledge that this Agreement constitutes the enter agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.
 
10.3 Severability
 
If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of PRC. Such a provision shall be
deemed invalid only to the extent the PRC Laws are applicable in China, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way .The Parties shall through consulation based
on the principal of fairness, replace such invalid, illegal or non-enforceable
provision with valid provision so that any substituted provision may bring the
similar economic effects as those intended by the invalid, illegal or
non-enforceable provision.
 
10.4 Headings
 
The headings contained in this Agreement are the convenience of reference only
and shall not in any other way affect the interpretation, explanation or the
meraning of the provisions of this Agreement.
 
10.5 Successor
 
This Agreement shall bind and benefit the successor or the transferee of each
Party.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS THEREFORE, the Parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.
 
Party A: Baoji Jinqiu Printing & Packaging Co.,Ltd.
 
Legal Representative /Authorized Representative (Signature)
 
/s/ Yongming Feng (Stamped)
 
Party B: (Signature)
 
Yongming Feng
/s/ Yongming Feng
       
Jinhao Zhang
/s/ Jinhao Zhang
       
Jingfeng Chen
/s/ Jingfeng Chen
       
Xining Chen
/s/ Xining Chen
       
Zhichao Zhai
/s/ Zhichao Zhai
       
Deping Li
/s/ Deping Li  
       
Maicheng Liu
/s/ Maicheng Liu
       
Ronghui Xu
/s/ Ronghui Xu
       
Penghui Feng
/s/ Penghui Feng
       
Yongning Zhang
/s/ Yongning Zhang
 

 
Party C:  Fufeng Jinqiu Printing & Packaging Co., Ltd.
 
Legal Representative /Authorized Representative (Signature)
 
/s/ Yongming Feng (Stamped)
 
6